6

Case 1:13-cr-00026-SPW Document 294 Filed 08/13/20 Page 1of3

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA AUG 13 2020
GREAT FALLS DIVISION Clerk, U S District Court
District Of Montana
Billings
UNITED STATES OF AMERICA, Cause No. CR 13-026-BLG-SPW
CV 20-100-BLG-SPW
Plaintiff/Respondent,
Vs. ORDER DISMISSING § 2255
MOTION AND DENYING
TOMAS ALVARADO, CERTIFICATE OF
APPEALABILITY
Defendant/Movant.

 

 

On July 7, 2020, Defendant Alvarado moved to “address” the Court.
Alvarado is a federal prisoner proceeding pro se.!

Alvarado states that he “just found out three years ago that the arrest warrant
that the Idaho State Troopers use[d] to pull me over was never sign[ed] by a[n]}
Idaho Judge.” Mot. § 2255 (Doc. 290) at 1. He argues that this defect deprived the
Court of jurisdiction, which, he asserts, may be raised at any time. He also states
that he attempted to file a petition for writ of habeas corpus in the District of
Oregon, where he is incarcerated, but the Judge told him to file in this Court. See
id. at 2.

Alvarado is challenging the validity of his conviction and sentence. He does

 

' Represented by counsel, Alvarado has separately filed a motion to reduce his sentence
under 18 U.S.C. § 3582(c)(1)(A).

1
Case 1:13-cr-00026-SPW Document 294 Filed 08/13/20 Page 2 of 3

not assert he is actually innocent. His motion is governed by 28 U.S.C. § 2255.
The Court is required to give a pro se litigant notice and an opportunity to respond
before it recharacterizes a motion as a first motion under § 2255. See Castro v.
United States, 540 U.S. 375, 377 (2003). This requirement does not apply to a
second or successive motion.

Alvarado filed a § 2255 motion on May 12, 2017 (Doc. 255). The motion
and a certificate of appealability were denied in the District Court on May 16, 2017
(Doc. 258), and Alvarado did not appeal. The current motion is properly
recharacterized as a second motion under 28 U.S.C. § 2255.

Although Alvarado asserts he “just found out” about the fact he wants to
present as a claim for relief, the fact existed at the time of his arrest. His
opportunity to present a claim based on it arose with his first § 2255 motion,
regardless of whether he knew about it. See, e.g., United States v. Buenrostro, 638
F.3d 720, 721-26 (9th Cir. 2011) (per curiam).

The Court of Appeals has not authorized Alvarado to file a second § 2255
motion in this Court, see 28 U.S.C. §§ 2255(h), 2244(c), so the motion must be
dismissed for lack of jurisdiction, Burton v. Stewart, 549 U.S. 147, 149 (2007) (per
curiam).

A certificate of appealability is denied because the case is clearly controlled

by Buenrostro and Burton. See Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012)
Case 1:13-cr-00026-SPW Document 294 Filed 08/13/20 Page 3 of 3

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

Accordingly, IT IS ORDERED:

1. Alvarado’s motion is RECHARACTERIZED as a second motion under
28 U.S.C. § 2255.

2. So recharacterized, the motion (Doc. 290) is DISMISSED for lack of
jurisdiction.

3. A certificate of appealability is DENIED. The Clerk of Court shall
immediately process the appeal if Alvarado files a Notice of Appeal;

4. The Clerk of Court shall ensure that all pending motions in this case and
in CV 20-100-BLG-SPW are terminated and shall close the civil file by entering a
Judgment of dismissal.

DATED this 7 as of August, 2020.

fh, aden,

. Susan P. Watters
United States District Court
